The opinion of the court was delivered by
Dixon, J.
The prosecutors in this case are the owners of a farm in the township of' Mannington, Salem county, upon which there was charged, by agreement between them and Rachel Wright, an annuity of $218 to her during her life, which the prosecutors were also personally bound to pay. The prosecutors had claimed a deduction of $3100 from the assessable value of their property, because of their obligation to pay this annuity, regarding that as the principal which, at legal interest, would produce about the annual sum. And this claim the assessor had allowed. The commissioners of appeal, however, on complaint, and after due notice, had stricken out the allowance, and hence the certiorari for review in this court.
This case is the exact counterpai’t of State, Howell, pros., v. Cornell, 2 Vroom 374. There, the value of such an annuity as taxable property of the annuitant, was under consideration: here, the right of the debtor to deduction. That case decides that the annuity is a debt due or owing only to the extent of what has accrued at the time of the assessment. It is only for debts due and owing, that deductions can be made, (Nix. Dig. 955, § 102); and in following that case, we must hold that the prosecutors were entitled to allowance for merely what had accrued, as, by the agreement, the annuity was apportionable. This sum, on the day of assessment, was $41. Although the affidavit claiming the deduction fixed the debt at $3100, yet that arose from an honest mistake, and should *656not prevent us from according to the prosecutors a lawful allowance.
The tax should be set aside as to the amount of tax upon $41. As to the balance, it is affirmed. No costs will be allowed to either side.